UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7544



ELIJAH JEROME WHITE,

                                              Petitioner - Appellant,

          versus


WARDEN M. RIVERA,

                                               Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (3:07-cv-01803-PMD)


Submitted:   January 17, 2008              Decided:   January 28, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elijah Jerome White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elijah Jerome White, a federal prisoner, appeals the

district    court’s    order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       White v. Rivera, No. 3:07-cv-01803-PMD (D.S.C.

filed Sept. 21 & entered Sept. 24, 2007).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -